El Juez Asociado Señor Texidor,
emitió la opinión del tribunal.
El apelado nos. pide que desestimemos la apelación, fun-dándose en que el apelante optó por la exposición del caso, para su apelación, y pidió para tal trámite varias prórrogas, presentándola al fin, en 22 de mayo de 1930, y señalada la comparecencia para aprobación para el 26 del mismo mes de mayo, se concedió en ella al apelante, para presentar la ex-posieión enmendada, basta el 30 de agosto, de 1930; que radi-cada tal exposición, se fijó la comparecencia para el día 1 de octubre, y luego para el 14 del propio mes, en cuyo día se ordenó de nuevo se enmendara la exposición y se concedió al demandante basta el 17 del mismo mes para que presentara la transcripción enmendada, lo que no ba becbo, ni realizado ninguna otra gestión sobre tal exposición del caso; que en este estado de cosas, la corte de distrito ya no tiene jurisdic-ción para aprobar la exposición del caso, que de ser presen-tada lo sería fuera del término; que el apelante ba sido negligente y no ba presentado la transcripción del récord en este tribunal y acompaña certificación del secretario de la corte de distrito en la que aparece el becbo de las distintas prórrogas, y radicación de la exposición del caso; que para comparecencia sobre la exposición se señaló el 26 de mayo de 1930, y entonces la corte concedió al demandante basta el 30 de agosto del mismo año para presentar la exposición en-mendada, la que fue radicada; y se señaló para vista sobre aprobación el 14 de octubre, en cuyo día se ordenó que se volviera a enmendar la exposición, concediéndose para ello *924hasta el 17 de octubre; que ni en esa fecha ni después, se ha presentado exposición enmendada, ni se ha pedido pró-rroga para ello, ni se ha hecho gestión alguna sobre la ex-posición.
La parte apelante, en oposición a la solicitud para que desestimemos la apelación, alega que de las varias prórrogas que se le concedieron para la exposición del caso, cuatro fueron pedidas con la conformidad del apelado, y una por estipulación de ambas partes; que en la vista para aproba-ción celebrada el 14 de octubre de 1930, el demandado, ahora apelado, propuso verbalmente ciertas enmiendas, y la corte dictó orden concediendo al demandado hasta el 17 de octubre • para presentar sus enmiendas por escrito, lo que no ha hecho en esa fecha, ni después; que no se ha presentado la trans-cripción del récord, porque de ella ha de formar parte la exposición del caso, que aun no se ha aprobado porque el apelado no presentó sus enmiendas por escrito. Y une dos certificaciones del secretario de la corte de distrito de las que. aparece la copia de la orden de la corte el 14 de octubre de 1930, así:
“La corte concede al demandado basta el viernes, 17 del actual, para presentar sus enmiendas por escrito.”
Y asimismo que el demandado no ha presentado tales en-miendas. I)e la otra certificación aparece que se concedieron al apelante varias prórrogas para la exposición del caso, y de ellas cuatro fueron pedidas con la conformidad del ape-lado, y una por estipulación entre las partes.
En situación como ésta, y debiendo el apelado conocer por sí mismo las circunstancias, es difícil entender cómo ha pedido esta desestimación, que sólo puede justificarse' por no haber recordado, al hacerlo, las condiciones en que se hallaba el caso.

Se declara sin lugar la moción de desestimación.